THEA'ITORNEYGENERAL
                       'OF TEXAS
                           AUSTIN.    TEXAS         787ll




                               February     26,    1974



The Honorable J. W. Hughes                                  Opinion No.   H-   243
McCulloch  County Attorney.
P. 0. Box 108                                               Re: The proper forum for
Brady,  Texas  7682,5                                       prosecutions under the Texas
                                                            Water Safety Act.

Dear Mr.    Hughes:

       You have asked whether prosecutions    for violations of the Texas Water
Safety Act, Article 9206, Vernon’s     Texas Civil Statutes, may be filed in
municipal court if the alleged violation occurred within the crty 1imit.s.

        Most offenses under the Texas Water Safety Act are punishable by a
fine of two hundred dollars or less.       See $ 24 of the Act.     These offenses are
within the jurisdiction  of the justice courts.     Article  5,  5 19,  Texas Constititutioq
Articii~ 4.11, Vernon’.6 Texas Code of Criminal ~Procedure.            If the offense is
committed within the territorial     limits of a city, town or village the municipal
court normally has concurrent jurisdiction        with the justice court.      Article 1195,
Vernon’s    Texas Civil Statutes; Article 4.14,    Vernon’s     Texas Code of Cr’immal
Procedure.     However,   the Texas Water Safety Act, supra, at 5 25(e) provides:

                   “(e) Venue for any alleged violation or offense
            under the terms and provisions     of this Act shall be in
            the justice court or county court having jurisdiction
            where such alleged violation or offense shall have been
            committed.     For any offense under this Act there shall
            be a presumption    that such offense was committed    in
            the justice precinct and county wherein the dam containing
            such body of water is located. ” (emphasis     added).

      As applied to criminal cases,   venue means the place in which prosecutions
are to begin; jurisdiction refers to the power of the court to hear and determine
the case.   The terms are not synonymous.     Martin v. State, 385 S.W.2d 260




                                       p.   1126
 The Honorable   J. W.   Hughes,   page 2     (H-243)




 (Tex.    Crim. 1964); Williams  v. State, 170 S.W. 2d..48L(.Tex.   Grim.     1943).
 When there is a specific venue provision,     it prevails over a general      venue
 statute.    Trees v. State, 152 S.W.2d 361 (Tex. Crim.     1941).

         While the specific venue provisions     of section 25 (2) do not divest the
  municipal court of ju risdiction of offenses under the Act committed within
  the territorial   limits of the city and punishable only by a fine which does not
.,exceed two hundred dollars,      venue is in the justice or county court only.
  Therefore,,    any prosecutions   under the Act should be brought in the appro-
  priate justice or county court.

                                            SUMMARY

                   Venue in~prosecutions  under the Texas Water Safety
            .Act rests exclusively in the appropriate justice or county
             court even though in some cases a municipal court may have
             concurrent  subject matter jurisdiction.

                                                        Yours very   truly,




                                                   u    JOHN L. HILL
                                                        Attorney General      of Texas




 Opinion   Committee




                                      p.~ 1127